DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted August 10, 2021. Claims 1, 13, and 21 are currently amended. Claims 26 and 27 are newly added. Claims 2 and 16-20 are canceled. Claims 1, 3-15 and 21-27 are currently pending.
Election/Restrictions
	All previous restriction requirements are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed August 10, 2021, with respect to all outstanding restriction requirements have been fully considered and are persuasive.  The previous restriction requirements of the claims has been withdrawn. 
Applicant’s arguments, see pages 9 and 10, filed August 10, 2021, with respect to the prior art rejection of the claims have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
	Allowable Subject Matter
Claims 1, 3-15 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the cavity has sidewalls inclined with respect to the normal to the second major surface of the waveguide, and wherein a normal to the sidewalls is along a second direction orthogonal to the first direction, and multiple quantum wells disposed in the cavity” (claim 1); “a cavity disposed in the intermediate portion of the band; an epitaxial first quantum barrier layer comprising silicon and germanium disposed on sidewalls of the cavity; and an epitaxial first quantum well layer comprising germanium disposed on sidewalls of the first quantum barrier layer” (claim 13); “a cavity disposed in the intermediate portion of the band, the cavity comprising slanted sidewalls, wherein a normal to the slanted sidewalls is along a second direction orthogonal to the first direction; and multiple quantum wells disposed in the cavity” (claim 21). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 1, 13 and 21 are patentably distinct over the prior art and are allowed. Claims 3-12, 14, 15, and 22-27 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US 11,150,494); Jacob (US 9,864,136); and Zheng et al. (US 8,401,345) are related optical modulators but each fail to anticipate the claims as previously stated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874